—Order, Supreme Court, New York County (Emily Goodman, J.), entered February 23, 1998, which, insofar as appealed from, granted plaintiffs motion for partial summary judgment on the issue of defendant general contractor’s liability under Labor Law § 240 (1), unanimously affirmed, with costs.
Whether the ladder on which plaintiff was working tipped as a result of plaintiff losing her balance when she lost control of the sheetrock she was handling, or, indeed, whether plaintiff fell off the ladder without it having tipped at all, are not material issues of fact. Plaintiffs negligence, if any, is of no consequence (Rocovich v Consolidated Edison Co., 78 NY2d 509, 513). Further, in this case, it is clear that the ladder did not prevent plaintiff from falling and there is no dispute that no *203safety devices, other than the ladder, were provided (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562; Guillory v Nautilus Real Estate, 208 AD2d 336, 337-338, appeal dismissed and lv denied 86 NY2d 881; Devlin v Sony Corp., 237 AD2d 201). Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.